Citation Nr: 1600389	
Decision Date: 01/06/16    Archive Date: 01/21/16

DOCKET NO.  08-22 699	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for sleep apnea.

2. Entitlement to service connection for insomnia.

3. Entitlement to service connection for a heart disability, claimed as a heart murmur, to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1995 to March 2001.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in March 2012.  A transcript of the hearing is associated with the evidentiary record.

This matter was remanded by the Board in May 2012 and April 2014 for further development.

The Veteran also perfected an appeal of the issue of entitlement to service connection for a right hand disability.  In a November 2012 decision, the RO granted service connection for cold injury residuals of the right and left hands.  As this decision represents a full grant of the benefit sought, the issue of entitlement to service connection for a right hand disability is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (noting that a grant of service connection extinguishes appeals before the Board).

The Veteran's file has been scanned, and converted from a hybrid paper and electronic file to a purely electronic file located on the Veterans Benefits Management System.  Documents contained on the Virtual VA paperless claims processing system (Virtual VA) include a March 2006 notice letter, a March 2014 appellate brief, and treatment records from the Montgomery VA Medical Center dated February 2006 to August 2012; other documents are duplicative of the evidence of record, or are not relevant to the issues currently before the Board.

The issues of entitlement to an increased disability rating for asthma, and entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) have been raised by the record in a December 2015 appellate brief, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The issue of entitlement to service connection for a heart disability, claimed as a heart murmur, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1. The preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of sleep apnea.

2. The preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of insomnia which is not already evaluated as a manifestation of his service-connected acquired psychiatric disorders, to include PTSD.


CONCLUSIONS OF LAW

1. The criteria for entitlement to service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).

2. The criteria for entitlement to service connection for insomnia have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate the claim. 

      Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of: (1) any information and medical or lay evidence that is necessary to substantiate the claim; (2) what portion of the information and evidence VA will obtain; and (3) what portion of the information and evidence the claimant is to provide.  

The VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letters dated in November 2005 and March 2006.  The Veteran was notified of the evidence needed to substantiate the claims for service connection, as well as what information and evidence must be submitted by the Veteran, what information and evidence would be obtained by VA, and the provisions for disability ratings and for the effective date of the claims.

      Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claims.  The Veteran's lay statements, service treatment records, service personnel records, VA treatment records, and identified private treatment records have been associated with the evidentiary record.

As part of the duty to assist, the Veteran was afforded a Board hearing pursuant to his request.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ of the Board or local decision review officer at the RO chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of (1) fully explaining the issue and (2) suggesting the submission of evidence that may have been overlooked and that may be advantageous to the claimant's position.  Here, the VLJ fully explained the issues on appeal during the hearing.  Additionally, it is clear from the Veteran's testimony that he had actual knowledge of the elements that were lacking to substantiate his claims.  The Veteran testified regarding his current sleep impairment and symptoms, the history of those symptoms including during and since his active duty service, and his representative indicated a sleep study would be performed and the report submitted to VA.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has either identified any prejudice in the conduct of the Board hearing.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

In the May 2012 remand, the Board instructed the AOJ to obtain any outstanding service treatment records, to include from the Darnall Army Community Hospital in Fort Hood, Texas from June 2000.  In June 2012, the National Personnel Records Center (NPRC) mailed the requested records, and they have been associated with the evidentiary record.  In the May 2012 remand, the Board also instructed the AOJ to obtain all outstanding VA treatment records.  VA treatment records dated through August 2012 were obtained, and associated with Virtual VA.

In the April 2014 remand, the Board noted the Veteran's VA treatment records indicated that a sleep study and/or sleep survey may have been performed in 2012, and that it may have been completed by a private practitioner.  The Board instructed the AOJ to ask the Veteran to identify all treatment and testing for any sleep disorder, and then to obtain any identified private treatment records.  Further, the AOJ was instructed to obtain all outstanding VA treatment records.  VA treatment records dated through March 2014 were associated with the evidentiary record.  In a May 2014 letter, the Veteran was asked to identify any non-VA health care provider who had provided treatment and testing for any sleep disorder, to include insomnia and sleep apnea.  A June 2014 Report of General Information indicates that via a telephone call, the Veteran reported that he did not have a sleep study performed through the Montgomery VAMC, but a sleep survey, which was not fully completed because of his insomnia.  An ambulatory sleep study report dated in May 2013 from NovaSom was received in June 2014, and associated with the evidentiary record.

In the May 2012 remand, the Board instructed the AOJ to schedule the Veteran for an examination to determine the nature and etiology of any current sleep disorders, to include insomnia and sleep apnea.  The examiner was asked to determine the diagnosis of any current sleep disorder, and determine if it is separate and distinct from the Veteran's service-connected psychiatric disorder.  The examiner was then asked to provide an opinion whether there is a 50 percent or better probability that the sleep disorder is related to the Veteran's military service.

The Veteran was afforded a VA examination in August 2012.  Upon examination, the VA examiner noted that no diagnosis of sleep apnea had been established, and opined that the Veteran's insomnia is related to his mental condition, to include PTSD.  However, in the April 2014 remand, the Board noted the August 2012 VA examiner did not indicate whether the Veteran's insomnia is a symptom of his psychiatric disorders, to include PTSD, or whether it is a separate disability caused or aggravated by the service-connected acquired psychiatric disorder(s).  Accordingly, in the April 2014 remand, the Board instructed the AOJ to obtain an addendum opinion from the August 2012 VA examiner.  In a July 2014 VA examination report, the VA examiner provided his medical opinion as to whether any sleep disorder has been diagnosed since November 2005, and whether the Veteran's insomnia is a separately diagnosed condition or whether it is a symptom associated with the Veteran's service-connected acquired psychiatric disorders, with a complete rationale for his opinions.  Given the foregoing, the Board finds the July 2014 examination report to be thorough, complete, and sufficient upon which to base a decision with respect to the Veteran's claims of service connection for sleep apnea and insomnia.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

Given the May 2014 letter to the Veteran requesting he identify all private medical providers, the association of the Veteran's May 2013 private sleep study report with the evidentiary record, the report of the June 2014 telephone call with the Veteran, the association of the Veteran's outstanding VA treatment records with the evidentiary record, the August 2012 VA examination report and the July 2014 VA examination report, and the subsequent readjudication of the claim in September 2014, the Board finds that there has been substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Thus, with respect to the Veteran's claims, there is no additional development that needs to be undertaken or evidence that needs to be obtained.

Service Connection

A veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in the line of duty in active service, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty in active service.  38 U.S.C.A. § 1110.  

Generally, to establish a right to compensation for a present disability, a veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection means the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996) (citing Gilbert, 1 Vet. App. at 54).

Analysis

The Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

      Sleep Apnea

The Veteran contends he suffers from sleep apnea which began during his active duty service.  See November 2005 claim.  The Veteran has reported that during his active duty service in the 1990s, the military doctors thought he had sleep apnea, but that he was never tested.  See April 2009 VA pulmonary consultation note; February 2009 VA mental health nursing note.  The Veteran's service treatment records include a complaint of irregular sleep patterns and insomnia, but do not include any notations regarding sleep apnea.  See August 1999 service treatment record.  

Upon an April 2009VA pulmonary consultation, the Veteran reported loud snoring nightly, and that his girlfriend verified his snoring.  The Veteran also reported a long history of insomnia, and that he has gone days without sleep.  The VA pulmonologist noted the Veteran did not snore much or quit breathing.  The VA pulmonologist's impression was insomnia and PTSD.

Upon his March 2012 videoconference hearing, the Veteran reported that he had not thought he snored, but that his now-wife later informed him he does snore, and has for years.  An April 2012 VA primary care physician note stated a sleep survey was done, but did not indicate the results.  As discussed above, in a June 2014 telephone call, the Veteran reported the sleep survey was not fully completed because of his insomnia.

Upon a February 2013 VA pulmonary consultation, it was noted the Veteran suffers from loud snoring or gasping, choking sounds, witnessed apnea, difficulty falling asleep, and excessive daytime sleepiness.  The pulmonologist ordered a polysomnography study to rule out apnea.  A May 2013 NovaSom sleep study report states that a sleep study performed over three nights revealed snoring 91 percent of the time, but a normal apnea hypopnea index, and specific therapy for sleep apnea was not indicated.  See also December 2013 primary care physician note (Veteran reported the sleep study as negative).

Upon VA examination in July 2014, the VA examiner reviewed the evidence of record, and confirmed the Veteran does not have a current diagnosis of sleep apnea, as shown by the May 2013 sleep study.  The VA examiner stated the Veteran's snoring by itself is not a diagnosis of sleep apnea, or a diagnosable sleep disorder.

Accordingly, the Board finds the medical evidence of record indicates the Veteran does not have a current diagnosis of sleep apnea.  

The Board has considered the lay evidence offered by the Veteran.  This includes his statements, in which he reports his observations, as well as the observations of his wife, of his snoring, gasping, choking sounds, difficulty falling asleep, excessive daytime sleepiness, and witnessed apnea.  This also includes the Veteran's belief that he currently suffers from sleep apnea that was incurred in or is related to his active duty service.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of whether the Veteran currently has a diagnosis of sleep apnea is a complex medical question, unlike testimony as to varicose veins or flat feet, which are capable of direct observation.  See Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  As sleep apnea is not a simple medical condition capable of lay diagnosis, the Veteran is not competent to render such diagnosis.  Rather, the Board affords significant weight of probative value to the findings of the July 2014 VA examiner, as he considered the Veteran's reported symptoms and history, but based on the totality of the evidence of record, an objective examination, and evaluation of the May 2013 private sleep study results, concluded there is no current diagnosis of sleep apnea.

Accordingly, the Board finds the preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of sleep apnea at any time during the appeal period.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  

The weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for sleep apnea is not warranted.

	Insomnia

The Veteran contends he suffers from insomnia which began during his active duty service.  See, e.g., March 2012 videoconference hearing testimony; November 2005 claim.  The Veteran contends he starting having problems falling asleep after he returned from his deployment to Bosnia.  See March 2012 videoconference hearing testimony.

The Veteran's service treatment records include an August 1999 record in which the Veteran complained of irregular sleep patterns, insomnia, feeling depressed, and an decreased appetite.  The assessment was insomnia, and to rule out depression.  In July 2000, the Veteran was admitted to Darnall Army Community Hospital for psychological complaints.  The Veteran's hospitalization records include a medicine administration record indicating Benadryl to be taken for insomnia, and a psychiatric nursing review of symptoms noted a sleep disturbance of 2-to-3 hours of sleep per night.

The Veteran's VA treatment records include multiple complaints of sleep impairment, including difficulty falling and staying asleep, and of insomnia.  Such complaints have been noted by the Veteran's primary care physician, neurologists, pulmonologists, and his treating mental health professionals.  The Veteran's complaints regarding insomnia, however, have most often been in the context of his mental health treatment, and included among complaints and discussions of his mental health symptoms.  See, e.g., June 2014 VA PTSD examination report; March 2014 psychiatry outpatient note; January 2014 mental health nursing note; February 2012 pulmonary consult ("Needs to follow up with mental health re: PTSD and chronic insomnia."); February 2012 psychiatry assessment; November 2011 psychiatry nurse practitioner note; August 2011 social work note; November 2010 VA PTSD examination report; September 2010 Alabama Psychiatric Services evaluation report; April 2010 VA mental disorders examination report; December 2009 neurology note; August 2009 VA PTSD examination report; June 2009 neurology consultation report; May 2009 psychiatry nurse practitioner note (medication adjustments to help with sleep); May 2009 neurology consultation; April 2009 pulmonary consultation (impression of insomnia and PTSD, suggests cutting down the dose of psychotropic medications to avoid daytime sleepiness); February 2009 psychiatry outpatient note; November 2008 psychiatry outpatient note; February 2006 primary care physician note (Veteran reports insomnia and has "crazy dream," with positive PTSD screen).

In a December 2010 rating decision, service connected was granted for PTSD.  In a September 2011 rating decision, service connection was granted for depression.  The RO indicated the Veteran's psychiatric conditions would be evaluated as PTSD, panic disorder with agoraphobia, enuresis, alcohol abuse, and depression.

Upon VA examination in August 2012, the VA examiner noted the Veteran's reports of snoring, feeling extremely tired, and insomnia during his active duty service, and his report that the same sleep disturbances have continued since the military.  The Veteran reported insomnia every night due to nightmares.  The August 2012 VA examiner opined the Veteran's long history of insomnia with recurrent nightmares has been related to his PTSD since serving in Bosnia.

Upon VA examination in July 2014, the VA examiner confirmed the Veteran does not have a separate diagnosable condition of insomnia.  The VA examiner noted the Veteran's report that his insomnia complaints began after his deployment to Bosnia where the Veteran experienced traumatic events, which led to his service-connected PTSD.  The July 2014 VA examiner opined the Veteran's insomnia is a symptom of his service-connected PTSD, which is still symptomatic, and noted the Veteran's insomnia has not shown variation independent of his PTSD.  The July 2014 VA examiner concluded the Veteran does not meet the criteria to diagnose insomnia as a separate condition, and that he does not have a diagnosed sleep disorder.

The Board finds that the preponderance of the evidence of record is against finding the Veteran has a diagnosis of insomnia which is not already evaluated as a manifestation of his service-connected acquired psychiatric disorders, to include PTSD.  When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustments during periods of remission.  38 C.F.R. § 4.126.  PTSD and depression are rated under the schedule of ratings for mental disorders, 38 C.F.R. § 4.130, under which chronic sleep impairment is an enumerated symptom.  Further, the psychiatric symptoms listed in the rating criteria are not exclusive, but are examples of typical symptoms for the listed percentage ratings; VA considers the effects of all psychological symptoms on the Veteran's occupational and social functioning when rating his service-connected PTSD and depression.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

In a December 2015 appellate brief, the Veteran's representative argued that the Veteran's PTSD medications are a part of his general sleep problem and daytime drowsiness.  However, as the Veteran's insomnia is a manifestation of his service-connected PTSD and depression, the Veteran is already in receipt of VA disability compensation for his sleep impairment of insomnia, and it would not be subject to a separate disability rating.  See 38 C.F.R. § 4.14.  Therefore, a distinct current disability subject to possible service connection is not shown by the evidence of record.  The Board has interpreted the representative's statement as a claim of entitlement to an increased disability rating for PTSD, which has been referred to the AOJ, as discussed above.

The Board has also considered the lay evidence offered by the Veteran.  This includes his belief that he currently suffers from insomnia that was incurred in or is related to his active duty service.  Under certain circumstances, a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Here, however, the question of whether the Veteran currently has a diagnosis of insomnia which is a diagnosable condition separate from the manifestations of his acquired psychiatric disorders, to include PTSD, is a complex medical question, unlike testimony as to varicose veins or flat feet, which are capable of direct observation.  See Barr v. Nicholson, 21 Vet. App. 308-09 (2007) (finding that lay testimony is competent to establish the presence of varicose veins); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (discussing that unlike varicose veins, rheumatic fever is not a condition capable of lay diagnosis); Falzone v. Brown, 8 Vet. App. at 405 (finding that a lay person is competent to testify to pain and visible flatness of his feet).  As insomnia is not a simple medical condition capable of lay diagnosis, especially when there are concurrent psychiatric diagnoses of record, the Veteran is not competent to render such diagnosis.  Rather, the Board affords significant weight of probative value to the findings of the July 2014 VA examiner, as he considered the Veteran's reported symptoms and history, but based on the totality of the evidence of record, and an objective examination, concluded there is no current diagnosis of insomnia or another sleep disorder.

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, the preponderance of the competent and credible evidence of record is against a finding that the Veteran has a current diagnosis of insomnia which is not already evaluated as a manifestation of his service-connected acquired psychiatric disorders, to include PTSD.  Therefore, without a current diagnosis of a distinct sleep disability, service connection is not warranted.

The weight of the evidence is against the Veteran's claim, and the benefit of the doubt provision does not apply.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the Board concludes that service connection for insomnia is not warranted.


ORDER

Entitlement to service connection for sleep apnea is denied.

Entitlement to service connection for insomnia is denied.


REMAND

The Board regrets the additional delay, but for reasons explained immediately below, the Board again finds that that further development is necessary, and the Veteran's claim must again be remanded.

In accordance with the Board's April 2014 remand instructions, an addendum VA examination opinion to address the nature and etiology of any current heart disability was obtain in July 2014.  In the July 2014 opinion, the VA examiner noted the Veteran's report that he was told during his active duty service he was having "a-flutter."  The July 2014 VA examiner stated the Veteran's service treatment records do not include a report from a Holter monitor, and noted that although the Veteran reported he was told he had "a-flutter," his separation examination report showed a report of palpitations and pounding heart which was attributed to anxiety attacks.  

However, the Veteran's service treatment records contain instructions for a Holter monitor, with a handwritten note indicating a start date in June 2000.  Further, photocopies of some of the Veteran's service treatment records include a June 2000 Procedure Summary from Darnall Army Community Hospital regarding cardiac functioning, which includes a handwritten notation of a few episodes of sinus arrhythmia.

Further, in a December 2015 appellate brief, the Veteran's representative argues that medications for the Veteran's service-connected asthma, to include albuterol, have been associated with arrhythmias.  The representative also argues there may be a relationship between the Veteran's service-connected asthma and a cardiac condition.  

On remand, the AOJ should obtain an addendum opinion from the July 2014 VA examiner to address the June 2000 Procedure Summary, to include whether it indicates the incurrence of a separately diagnosed heart disability during service, or an increase in the Veteran's congenital heart murmur during service, and to address any relationship between the Veteran's service-connected asthma and a current heart disability.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should obtain any outstanding VA treatment records from March 2014 to the present.  All obtained records should be associated with the evidentiary record.

2. After the above development has been completed, obtain an addendum opinion from the July 2014 VA heart examiner.  If the examiner is not available, obtain an opinion from another appropriate examiner to determine the nature and etiology of any current heart condition.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review, and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiries:

a) The examiner is asked to identify any currently diagnosed heart condition, and any heart condition diagnosed since November 2005.  

The examiner should specifically address the June 2000 Procedure Summary from Darnall Army Community Hospital regarding cardiac function, which includes a handwritten notation of a few episodes of sinus arrhythmia.  The examiner should indicate whether this summary constitutes the results of a Holter monitor study, and indicate whether an arrhythmia has been diagnosed.

b) Indicate which, if any, of these conditions constitute a congenital disease, a congenital defect, or an acquired disease or injury.

(The term "disease" is broadly defined as any deviation from or interruption of the normal structure or function of any part, organ, or system of the body that is manifested by a characteristic set of symptoms and signs and whose etiology, pathology, and prognosis may be known or unknown.  On the other hand, the term "defect" would be definable as structural or inherent abnormalities or conditions that are more or less stationary in nature.)

c) If the examiner determines that any heart disorder is a congenital defect, opine whether the Veteran now has additional disability due to an in-service disease or injury superimposed upon such defect.

The examiner should specifically address the June 2000 Procedure Summary from Darnall Army Community Hospital, and whether it indicates any disease or injury superimposed upon the Veteran's congenital heart murmur.

d) If the examiner determines that the Veteran's heart disorder is a congenital disease, opine whether the disability clearly and unmistakably existed prior to his active service and clearly and unmistakably underwent no permanent increase in severity as a result of active service.

e) For any other heart disorder that is not congenital in nature and/or did not preexist service, opine as to whether it is at least as likely as not (i.e., probability of 50 percent) that it originated during active duty or is in any other way causally related to his active duty service.

The examiner should specifically address the Veteran's complaints of heart palpitations or a pounding heart in service, and his testimony that he was told in service his heart murmur had turned into an atrial flutter because the hole had closed.  

f) For any heart disorder that is not congenital in nature and/or did not preexist service, opine as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current heart condition was caused by his service-connected conditions, to include the medication Diclofenac prescribed for pain and inflammation, and/or the Veteran's service-connected asthma, to include the medication albuterol.

The examiner should specifically address the arguments by the Veteran's representative in the March 2014 and December 2015 appellate briefs, as well as the articles submitted with the briefs.

g) For any heart disorder that is not congenital in nature and/or did not preexist service, opine as to whether it is at least as likely as not (i.e. probability of 50 percent or greater) that the Veteran's current heart condition has been aggravated by the Veteran's service-connected conditions, to include the medication Diclofenac prescribed for pain and inflammation, and/or the Veteran's service-connected asthma, to include the medication albuterol.

Aggravation indicates a permanent worsening of the underlying condition as compared to an increase in symptoms.  If aggravation is found, the examiner should attempt to quantify the extent of additional disability resulting from the aggravation.

The complete rationale for all opinions should be set forth.  A discussion of the facts and the medical principles involved will be of considerable assistance to the Board.

The examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports, including those of continuity of symptomatology, must be acknowledged and considered.  If the examiner rejects the Veteran's reports, the examiner must provide an explanation for such rejection.

If the examiner cannot provide an opinion, the examiner must confirm that all procurable and assembled data and information was fully considered, and provide a detailed explanation for why an opinion cannot be rendered.

3. The AOJ should undertake any further development it determines is necessary.

4. After the above development has been completed, adjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


